Citation Nr: 1726080	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-22 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for vertigo (claimed as dizziness). 

2. Entitlement to service connection for a disorder manifested by cognitive deficits and memory loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio. Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Roanoke, Virginia.

In October 2015, the Veteran provided testimony in support of his claim before the undersigned Veterans Law Judge. Unfortunately, due to technical malfunction of the audio recording system that occurred during this hearing, a transcript of this hearing could not be obtained.  The Veteran was notified of this development in correspondence dated in November 2015 and offered the opportunity to request and be provided with a new hearing.  He was advised in the letter that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not desire a new hearing and proceed accordingly.  The record reflects that no timely response was received from the Veteran in this regard and no further opportunity for a Board hearing will be afforded.

These matters were most recently before the Board in January 2016 and August 2016, at which time they were remanded for further development of the record, to include scheduling the Veteran for VA examinations for the claimed vertigo and cognitive deficit disorders.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

Vertigo and a chronic disorder manifested by of dizziness, cognitive deficits, and memory loss are not demonstrated by the evidence of record. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for vertigo (claimed as dizziness) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.655 (2016).

2.  The criteria for establishing service connection for a disorder manifested by cognitive deficits and memory loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159 (b) (2015).  Compliant VCAA notice was provided in September 2008.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records.  

Additionally, the Agency of Original Jurisdiction (AOJ) endeavored to undertake development as instructed in the Board's January 2016 and August 2016 remands, as the Veteran was scheduled for and notified of a VA examination.  However, he did not report for that examination nor has he provided "good cause" for failing to do so. See 38 C.F.R. § 3.655, see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection - Generally 

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Discussion - Vertigo and Cognitive Deficits/Memory Loss

The Veteran asserts that he has vertigo and cognitive deficits, and memory loss as a result of his active duty service.  In his VA Form 9, he stated that he was involved in a motor vehicle accident in-service and that he blacked out and could longer remember names; he also stated that he suffered from dizzy spells.  

Service treatment records (STRs) reveal no complaints, treatment, or diagnoses of cognitive deficits or memory impairment, but do show multiple complaints of dizziness.  An October 1973 STR confirms that the Veteran was involved in a motor vehicle accident and that he sustained multiple abrasions, lacerations, and contusions to the upper extremities, head, and neck.  However, separation examination revealed normal clinical evaluations of the head and neurological systems. 

The post-service medical evidence of record contains no references of treatment, complaints, or diagnoses of vertigo, dizziness, memory loss, or cognitive deficits.  In this regard, the RO conducted an electronic search of VA hospital records from the VAMC in Hampton, Virginia, and found no evidence of any medical treatment at that facility. See, e.g., Statement of the Case.  Records from the VAMC in Norfolk/Virginia Beach were obtained, but fail to reference treatment or complaints of the claimed conditions.  Additionally, September 2008 and February 2016 Duty to Assist letters requested, inter alia, that the Veteran provide medical evidence from hospitals, clinics, and/or private physicians in support of his claim.  To date, no such information or evidence has been provided to VA by the Veteran.

Notably, the Board remanded the claims in January 2016 and August 2016 to provide the Veteran with a VA medical examination to ascertain the nature and etiology of his claimed vertigo and cognitive impairment.  The record reflects that the Veteran was notified of the April 2016 and December 2016 examinations by letter mailed to his address of record.  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations. 38 C.F.R. § 3.326 (a).  Moreover, 38 C.F.R. § 3.655 provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record.  

Here, the Veteran has not demonstrated good cause for failing to report, although the Veteran and his representative were notified of the missed examinations and its consequences in the Supplemental Statements of the Case.  The examination appointment letter and SSOCs were sent to the same address that has been in use throughout the period of the Veteran's claims and neither has been returned as undeliverable.  Indeed, the Veteran and his representative have provided no explanation whatsoever for the missed examination.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood, 1 Vet. App. at 193.  

Because the Veteran failed to appear for his 2016 VA examinations, information that could possibly have supported his claims could not be obtained, and there is no competent medical evidence showing the existence of a diagnosed vertigo disorder or a disability manifested by memory loss, cognitive deficits, and/or dizziness during the course of the claim.  In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, while the Veteran is competent to report symptoms such as dizziness and memory loss, such symptomatology is not germane in the absence of any resulting chronic disability for the purposes of direct service connection. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim). 

The Board is not legally permitted to reach its own medical conclusions in determining the cause of the Veteran's reported symptomatology. See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As noted above, following the Board's remands, VA attempted on multiple occasions to obtain the requisite medical evidence and opinions; however, he failed to appear for the scheduled examinations without explanation. See Wood, supra. 

In summary, absent a diagnosis of vertigo or a chronic disorder manifested by dizziness, memory loss, and/or cognitive deficits at any point during the appeal period, service connection on a direct basis is not warranted.  The preponderance of the evidence weighs against the Veteran's claims, and the benefit-of-the-doubt rule does not apply.  Service connection vertigo/dizziness and cognitive deficits/memory loss must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for vertigo (claimed as dizziness) is denied. 

Entitlement to service connection for a disorder manifested by cognitive deficits and memory loss is denied. 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


